Smith, J. —
This was an appeal to the Circuit Court from the decision of the board of township trustees of Union township, Ohio county, to whom jurisdiction had been given by a local law, upon an application for a review and relocation of part of a county road running through land belonging to Conoway.
In that part of the record before us, purporting to contain the minutes of the proceedings in the Circuit Court, it is stated that, on the 16th of February, 1848, the parties appeared, and the defendant moved the Court to dismiss the appeal, and, by the agreement of the parties, the cause was laid over until the next Tuesday. Afterwards, on the 21st of February, the parties came, and the defendant moved the Court to dismiss the appeal on account of the insufficiency of the appeal-bond, which motion was overruled; and, on the next day, the defendant moved the Court to dismiss the appeal on the ground that the transcript of the proceedings of the trustees was not filed in the clerk’s office within twenty days from the time *264of taking the appeal, which motion the Court sustained. A judgment was then rendered for the costs, and thereupon the plaintiff prayed an appeal to the Supreme Court, which was granted.
D. S. Major and A. Browrer, for the appellant.
These statements by the clerk, so far, at least, as they purport to disclose the grounds upon which the Court acted in dismissing the appeal, are not legitimately a part of the record, and cannot be regarded. Blany v. Findlay, 2 Blackf. 338.—Wilson v. Coles, 2 id. 402.—Ross v. Misner, 3 id. 362.—Richardson v. St. Joseph's Iron Co., 5 id. 146. We are, therefore, only informed that the Circuit Court dismissed the appeal, and as there is no bill of exceptions showing the reasons of the Court for so doing, they must be presumed to have been sufficient.
Per Curiam. —
The judgment is affirmed with costs, &c.